Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  2/15/2019. The instant application has claims 1-20 pending. The method and medium for having a cloaking sequences for cloaking data with offset and ordering sequence. There a total of 20 claims.

Allowable Subject Matter

Claims 2-5, 7-9, 11, 13-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings

The drawing filed on 2/15/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites cloaking data with first cloaking sequence representing offset positions within the data and second cloaking sequence representing a ordered sequence of bits and performing operations using these two sequences represents an merely an generic computer implementation of an abstract idea. 

The limitation of perform one or more operations on the data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “retrieving the first hidden sequence associated with first cloaking sequence” in the context of this claim encompasses the user manually using an paper and pen to work out the sequence with the data shown on computer screen. Similarly, the limitation of retrieving a second hidden sequence , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the mind but for the recitation of generic computer components the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  Federal Register January 7, 2019. If a 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the retrieving the first and second hidden sequence and performing one or more operations steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6,10,12,15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Pub 2012/0297271 to Sommer.

Regarding Claim  1, 15, Sommer discloses  A method for providing secure data storage, the method comprising: providing a user interface to a user; receiving, via the user interface, a user selection of a plurality of cloaking sequences, wherein the plurality of cloaking sequences includes at least (i) a first cloaking sequence and (ii) a second cloaking sequence(Par. 0072, the offset & Par. 0073, the scrambling sequence & Par. 0118) ; cloaking data, wherein cloaking the data includes retrieving a first hidden sequence associated with the first cloaking sequence, retrieving a second hidden sequence associated with the second cloaking sequence, the second hidden sequence including an ordered sequence of bit sets each including one or more bits, using the first hidden sequence to identify offset positions within the data(Par. 0021, the multiple state including offsets), and using the ordered sequence of bit sets to perform one or more operations on the data at the identified offset positions(Par. 0124, performing an XOR 

Regarding Claim  6. Sommer discloses  The method of claim 1, further comprising: prior to cloaking the data, converting the data to a binary format(Par. 0012 & Par. 0015-0016, multiple bits).

Regarding Claim  10. Sommer discloses  The method of claim 1, wherein receiving the user selection of the plurality of cloaking sequences includes: receiving, via the user interface, a user request to automatically generate cloaking sequences(Par. 0020-0021, the scramble generator); and automatically generating the plurality of cloaking sequences in response to the user request(Par. 0035, the scrambling sequences generated from processor).

Regarding Claim  12. Sommer discloses  The method of claim 1, wherein cloaking the data includes: requesting, from a server, hidden sequences associated with the first cloaking sequence and the second cloaking sequence(Par. 0021 & Par. 0016); and in response to requesting the hidden sequences, receiving the first hidden sequence and the second hidden sequence from the server(Par. 0072, the initial offset 0and scrambling sequence).

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov